UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4540


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERBER ALEXSANDER GONZALES-ESCOBAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00346-NCT-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Diane K. Jones McVay, JONES MCVAY LAW FIRM, PLLC, Dallas, Texas
for Appellant. Frank Joseph Chut, Jr., Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Herber Gonzales-Escobar appeals his conviction and twenty-

three-month     sentence   following       his   guilty   plea   to   theft   of

government property and aggravated identity theft, in violation of

18 U.S.C. §§ 641, 1028A (2012).            Gonzales-Escobar’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying that there are no meritorious grounds for appeal

but questioning whether the district court erred in denying his

request   for    a    downward   variance        and   whether    counsel     was

ineffective.     Gonzales-Escobar was advised of his right to file a

pro se supplemental brief but did not file one.             We affirm.

     We review Gonzales-Escobar’s sentence for reasonableness,

applying an abuse-of-discretion standard.              Gall v. United States,

552 U.S. 38, 41 (2007).      This requires consideration of both the

procedural and substantive reasonableness of the sentence.               Id. at

51. We first assess whether the district court properly calculated

the advisory Guidelines range, considered the factors set forth at

18 U.S.C. § 3553(a) (2012), analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49-51.        If we find no procedural error, we review the

sentence for substantive reasonableness, “tak[ing] into account

the totality of the circumstances.”              Id. at 51.      “Any sentence

that is within or below a properly calculated Guidelines range is

presumptively reasonable.”       United States v. Louthian, 756 F.3d
2
295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                           The

defendant bears the burden to rebut this presumption “by showing

that the sentence is unreasonable when measured against the . . .

§ 3553(a) factors.”       Id.

      Gonzales-Escobar       requested       a   downward    variance       based    on

several      mitigating      circumstances,        including       his   difficult

upbringing, an overstated criminal history, and his acceptance of

responsibility.      The district court denied his request due to the

seriousness of the offense.            In light of the court’s explanation

for    denying      Gonzales-Escobar’s           variance    request        and     its

consideration of the relevant § 3553(a) factors, we conclude that

the sentence was procedurally reasonable.                   Moreover, Gonzales-

Escobar offers nothing to rebut the presumption of substantive

reasonableness.

      Gonzales-Escobar next asserts that counsel was ineffective

for failing to request that he be placed in the Fast Track program

for   deportable     aliens.      We    conclude     that   this     claim    is    not

cognizable     on   direct   appeal     because     ineffectiveness         does    not

conclusively appear on the face of the record.                 United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).

      In accordance with Anders, we have reviewed the entire record

in    this   case   and   found    no    meritorious        issues    for    appeal.

Accordingly, we affirm the district court’s judgment.                    This court

requires that counsel inform Gonzales-Escobar, in writing, of the

                                         3
right to petition the Supreme Court of the United States for

further review.     If Gonzales-Escobar requests that a petition be

filed,   but    counsel    believes     that   such    a   petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy thereof was served on Gonzales-Escobar.                   We dispense with

oral   argument    because      the    facts   and    legal    contentions     are

adequately     presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         4